Citation Nr: 9931936	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  99-00 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased rating for a post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased rating for residuals of shell 
fragment wounds of the left thigh, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to May 
1953.  This matter comes before the Board of Veterans' 
Appeals (Board) following a July 1998 decision by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

Upon review of the claims file, the Board notes that service 
connection for multiple wounds of the left thigh, leg, calf, 
and foot was granted in June 1953.  A 50 percent convalescent 
rating was assigned.  Subsequently, the RO assigned a 10 
percent rating just for residuals of shell fragment wounds of 
the left thigh under 38 C.F.R. § 4.73, Diagnostic Code 5313.  
However, it was also noted that the veteran had retained 
fragments in Muscle Group XII.  See RO decision entered in 
April 1955.  Thereafter, by a rating action taken in February 
1991, and by a decision of the Board in July 1991, the 10 
percent rating was confirmed and continued for damage to 
Muscle Group XIII under Diagnostic Code 5313.  By a December 
1996 rating decision, a separate 10 percent rating was 
assigned for a scar in the left knee area.  The veteran has 
now appealed a July 1998 denial of a rating greater than 10 
percent under Diagnostic Code 5313 and a rating greater than 
30 percent for PTSD.  

Given the limited nature of the current appeal as developed 
by the RO, the Board will not consider the propriety of 
separate ratings for shell fragment wounds affecting other 
than the left thigh under Diagnostic Code 5313.  However, as 
noted above, the original grant of service connection 
contemplated damage beyond the left thigh.  Consideration of 
such a question is referred to the RO for action as may be 
deemed appropriate.  


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by occupational and 
social impairment with no more than an occasional decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks.  

2.  Residuals of shell fragment wounds of the left thigh are 
manifested by superficial scarring that is not tender and 
painful, minimal muscle atrophy, pain and discomfort with 
use, loss of flexion in the left knee beyond 120 degrees, and 
retained foreign bodies in the underlying soft tissue.  No 
more than moderate disability of the affected muscle has been 
shown.


CONCLUSIONS OF LAW

1.  An increased rating for PTSD is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).

2.  An increased evaluation for residuals of shell fragment 
wounds of the left thigh affecting Muscle Group XIII is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.7, 4.40, 4.56, 4.73 (Code 5313) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

The veteran contends that he experiences increased adverse 
symptomatology due to his PTSD that in turn warrants an 
increased disability rating.  Specifically, he has reported 
problems with increased insomnia due to nightmares and night 
sweats, trouble being around other people, nervousness around 
crowds, hypervigilance, irritability, anger, panic attacks, 
forgetfulness, and flashbacks, as well as decreased memory 
and concentration.  It is also requested that the veteran be 
afforded the benefit of the doubt.

The veteran appeared at a VA PTSD examination in December 
1996.  He reported that he went back to work at his pre-
service job as a crane operator after separation from 
military service in 1953 and remained employed at that job 
for over thirty-five years.  He indicated that he took an 
early retirement from this job because he was unable to get 
along with people at work.  Additionally, the veteran 
reported that he had been married since 1948 and had two 
children.  Moreover, he reported that, while he had a history 
of drinking alcohol after leaving military service, he had 
stopped drinking in 1973.

At the December 1996 examination, the veteran complained of 
severe depression, irritability, and a lack of trust for 
others.  He also related that he slept with a loaded gun.  
Moreover, he reported that his sleep was very poor due to 
combat nightmares that occurred approximately once a week and 
that caused him to awake in a cold sweat.  He also reported 
having flashbacks that were sometimes triggered by the sight 
of people of Asian descent.  He also reported having an 
explosive temper that caused him to yell at people, on one 
occasion to pull a gun on someone, and on other occasions to 
get into physical confrontations.  He also complained of 
intrusive thoughts about his military experiences, some 
suicidal ideation, hypervigilance, and an exaggerated startle 
response. 

On examination, he was casually groomed and slightly 
overweight.  He was also candid, polite, and answered all 
questions readily.  His motor activity and gait were normal.  
His eye contact was alert.  His quality of speech was normal 
and relevant.  He was oriented to person, place, and time.  
His memory was intact.  His intellectual functioning was 
within the average range.  His mood was euthymic.  His affect 
was broad.  The veteran denied any current suicidal or 
homicidal ideation but reported having such a problem 
earlier.  The veteran also denied any psychotic symptoms.  
His insight and judgment were fair.  The examiner opined that 
the veteran's impulse control was contained despite his 
having reported a history of being physically and verbally 
violent.  The diagnosis was PTSD.

Subsequently, the veteran appeared for a VA PTSD examination 
in May 1998.  The veteran's social, industrial, and medical 
history as outlined above were once again reported.  In 
addition, it was reported that the veteran had retired at age 
56 from a company he had worked at for over thirty-five 
years.  He continued to be married and live with his wife of 
forty-nine years; he had two adult daughters, and he had no 
history of psychiatric hospitalization or suicide attempts.  
He was not receiving psychiatric treatment, and had not drunk 
alcohol since 1973.  It was also reported that the veteran 
had been retired for the previous twelve years and had not 
engaged in gainful employment during that time.

The veteran reported that his daily activities consisted of 
visiting widows from his church (approximately two hours per 
day), fishing (although the last time he went fishing was in 
the autumn), mowing his small lawn, and doing whatever 
repairs were needed on his house.  However, the veteran also 
reported that he found himself not having much patience to 
complete projects.  He also reported that all his social 
activities revolved around the church and attending his 
grandchildren's activities.  The veteran also reported that 
he kept a loaded gun around the house.  He complained of 
sleep disturbance, flashbacks, irritability leading to his 
verbally abusing others, depression, intrusive thoughts, 
hypervigilance, exaggerated startled responses, 
forgetfulness, and an inability to get along with others, 
including family members.  However, he did report a 
friendship with a neighbor.  He also reported that he had 
difficulty initiating and maintaining sleep because he had to 
get up and check the house whenever he heard a noise.  He 
claimed that, when he sees people of Asian descent, he 
becomes upset.  In fact, on one occasion, he threatened a 
Korean man with a weapon.  However, this event happened 
before he retired and he did not know what prevented him from 
hurting that person.  He also reported having flashbacks 
triggered by seeing people of Asian descent. 

On examination, he was clean and dressed appropriately.  His 
behavior was cooperative.  His speech was coherent, relevant, 
and fluent.  His thoughts were goal directed.  He denied 
current suicidal or homicidal ideas.  However, he reported 
that throughout the years the idea of suicide had 
occasionally crossed his mind.  There was no evidence of 
delusions.  Affect was appropriate.  Mood was euthymic.  
Cognitive functions were age appropriate.  Current Global 
Assessment of Functioning (GAF) score was 54 and his GAF 
score for the previous year was 55.  The examiner opined that 
the veteran had a problem with anger control.  The diagnosis 
was PTSD.

The veteran testified at a personal hearing before the 
undersigned in June 1999.  He reported that his PTSD 
symptomatology included nightmares approximately once a week, 
flashbacks, panic attacks approximately once a week, sleep 
disturbance, an inability to tolerate crowds, having an 
exaggerated startled response, having violent impulses/angry 
outbursts, decreased memory (including for directions and 
family member names), depression, and social isolation.  The 
veteran also testified that he slept a total of five hours a 
night because he was always checking the window and door 
locks.  He also reported that he slept with a loaded weapon.  
Moreover, he testified that he goes up into the mountains for 
two to three days at a time to get away whenever his symptoms 
become very bad.  He also testified that he had been married 
for fifty years.  He said that, while he did not know if his 
physicians thought his symptoms had become worse recently, he 
knew that they had recently increased his medication.  
Lastly, the veteran reported that he had taken an early 
retirement, causing him to loss fifty percent of his pension, 
because he could no longer stand to be around people.

In analyzing the facts of this case, the Board initially 
observes that disability evaluations are determined by the 
application of a schedule of ratings which is based, as far 
as can practically be determined, on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (1999).  Each service-connected disability is 
rated on the basis of specific criteria identified by 
Diagnostic Codes.  38 C.F.R. § 4.27 (1999).  Additionally, 
although regulations require that a disability be viewed in 
relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when 
assigning a disability rating, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Under the schedular criteria which were made effective from 
November 1996, well before the veteran filed his claim for an 
increase, a 100 percent rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130 (1999).  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.  A 50 percent rating 
is warranted for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbance of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  A 
30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Id.  

The Board finds that the criteria for an increased (50 
percent) rating for PTSD are not characteristics of the 
veteran's disability.  The veteran has characterized the 
severity of his adverse symptomatology as "severe" and 
described significant problems controlling his temper and 
socializing, as well as problems with his memory.  However, 
the record on appeal does not contain objective medical 
evidence that his adverse symptomatology has caused him to 
experience a reduction in reliability and productivity as 
contemplated by the rating criteria for a 50 percent rating.

Specifically, the clinical evidence of record does not show 
that he has had problems with flattened affect, 
circumstantial, circumlocutory or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory, 
impaired judgment, impaired abstract thinking, or disturbance 
of motivation and mood.  Moreover, the Board notes that, 
while a lay witness can testify as to the visible symptoms or 
manifestations of a disease or disability, the veteran's 
testimony as to the severity of PTSD is not probative because 
a lay person (i.e., persons without medical expertise) is not 
competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 
(1993); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).

As to the veteran's claim of having impaired impulse control 
(i.e., uncontrollable anger), the Board notes that he related 
one incident in which he pulled a weapon on a person because 
he was of Asian descent and another incident in which he was 
going to assault a person who had called him names.  However, 
on both of these occasions, the veteran was able to restrain 
himself.  Moreover, while the May 1998 examiner reported that 
the veteran had a problem with anger control, both the 
December 1996 and May 1998 examiners opined that he had no 
current homicidal ideation.  Accordingly, such impulses 
appear to be not only controllable, but quite well 
controlled, and therefore do not appear to adversely affect 
his occupational or social functioning except perhaps on an 
occasional or intermittent basis.  Similarly, the veteran 
reported problems with socializing and social isolation.  
However, the veteran also reported that he spent 
approximately two hours a day visiting others, was involved 
with his church, and associated with a neighbor who took him 
to his doctor appointments.  Accordingly, it does not appear 
that PTSD adversely affects his social functioning except on 
an occasional or intermittent basis.  Furthermore, while the 
veteran reported difficulty remembering directions and family 
member names, neither of the examiners at the veteran's most 
recent VA examinations observed a problem with memory.  The 
record on appeal also shows that the veteran has been married 
for over 50 years and has at least a fair relationship with 
his wife, as well as his children and grandchildren.  
Therefore, for the reasons noted above, the Board finds that 
the record does not support a conclusion that a greater 
disability rating is warranted.

In other words, while the veteran no doubt has some 
difficulty in establishing and maintaining effective work and 
social relationships, such difficulties do not rise to the 
level contemplated by the criteria for a 50 percent rating.  
His difficulties, while bothersome, do not appear from the 
record to cause more than an occasional decrease in 
efficiency or intermittent periods of inability to perform 
tasks.  This is particularly so given the veteran's ability 
to interact with family and to perform daily activities, 
albeit to a degree less than he might desire.

Given the discussion above, the Board finds that the 
veteran's symptoms are best approximated by the criteria for 
a 30 percent rating.  The preponderance of the evidence is 
against the claim for a higher rating for the veteran's 
service-connected PTSD.

Left Thigh

Turning to the veteran's left thigh injury, the Board notes 
that a 10 percent evaluation under Code 5313 has been 
assigned by the originating agency.  This contemplates 
"[t]hrough and through or deep penetrating wound of short 
track from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection"  38 C.F.R. 
§ 4.56(d)(2) (1999).  Objective findings indicative of 
moderate disability include entrance and exit scars, if 
present, small or linear in shape, which indicate a short 
track through muscle tissue, some loss of deep fascia or 
muscle substance, or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue.  Id.  The factors that 
distinguish a moderate type of injury from a moderately 
severe one are that, with moderate disability, there is 
normally no explosive effect on the muscle of a high velocity 
missile or any residuals of debridement or a prolonged 
infection.  Id.  Additionally, objective findings in cases of 
moderately severe disability include indications of loss of 
deep fascia, muscle substance or normal firm resistance of 
muscles compared with the sound side; tests of strength and 
endurance demonstrating positive evidence of impairment when 
compared with the sound side.  38 C.F.R. § 4.56(d)(3) (1999).  

In the veteran's case, service records show that he had 
multiple fragment wounds after stepping on a land mine in 
October 1952, but only two penetrating ones, one lateral to 
the left knee and one in the left posterior thigh.  In 
January 1953, muscle weakness in flexion and extension of the 
knee was noted along with moderate hypesthesia and loss of 
sharp and dull tactile differentiation.  When examined by VA 
in March 1955, the veteran complained of pain and stiffness 
in the left thigh and knee.  More recently, upon examination 
in April 1990, it was reported that retained fragments in the 
posteromedial thigh area might be causing moderate discomfort 
with activity.  

When examined by VA in December 1996, flexion of the left 
knee greater than 90 degrees caused pain; however, 
examination of the hip was unremarkable.  Retained fragments 
were noted, but it was felt that his wound merely caused some 
pain and slight limitation of motion of the knee.  Scarring 
about the left knee was tender.  There was no significant 
loss of muscle tissue in the left thigh and strength was 
thought to be about 50 percent of the right side in extension 
and flexion of the knee.  On examination in May 1998, it was 
noted that the veteran walked normally.  Muscle strength was 
thought to be excellent and he had range of motion of the 
knee from zero to 120 degrees without complaint.  No obvious 
loss of muscle function was noted.  There was no pain to 
palpation of the scarring. 

What is significant about the evidence described above is 
that there has been no indication that the veteran 
experienced prolonged infection, sloughing of soft parts or 
loss of deep fascia or muscle substance beyond that 
contemplated by a rating for moderate disability.  
§ 4.56(d)(2).  Indeed, when most recently examined, his 
muscle strength was thought to be excellent.  Even if the 
Board views the 1996 assessment of 50 percent loss of 
strength as accurate, this was a loss experienced only as to 
flexion and extension of the knee, something he was 
nevertheless able to accomplish to 90 degrees of flexion 
without pain.  Such a finding does not suggest impairment 
that would rise to a compensable level even under the motion 
codes for rating the knee.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (1999) (flexion limited to 45 degrees is required 
for a compensable rating).  

When examined in December 1996, it was felt that, even with 
the various impairments of strength and motion, the veteran's 
disability merely caused some pain and slight limitation of 
motion of the knee.  Pain and fatigue are cardinal symptoms 
of muscle injury, 38 C.F.R. § 4.56(c) (1999); however, a 
record showing a consistent complaint of one or more of the 
cardinal symptoms of muscle damage is consistent with only a 
moderate rating under § 4.56(d)(2).  In short, the veteran's 
history and current problems are best approximated by the 
criteria identified in § 4.56(d)(2) for moderate muscle 
disability.  He does not have definite impairments of the 
left leg, when compared with the sound side, as contemplated 
by the criteria for moderately severe disability under 
§ 4.56(d)(3).  This is especially so given recent findings of 
excellent strength and no obvious loss of function.  
Consequently, absent findings consistent with the criteria 
for a moderately severe rating, the Board finds that an 
increased evaluation is not warranted.

Although the 1996 examiner found scarring to be tender, on 
specific evaluation of the scarring in 1998, there was no 
pain to palpation.  Consequently, the Board finds no basis 
for granting a separate compensable rating for scarring of 
the left thigh.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(1999) (a 10 percent rating is warranted only when scarring 
is both tender and painful on objective demonstration).

No evidence has been presented that shows that the veteran's 
left thigh problems have required recent hospitalization or 
have interfered with employability in a manner beyond that 
contemplated by the criteria in §§ 4.56, 4.73.  Although the 
veteran has described his problems as being so bad that an 
increased rating is warranted, the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (1999).  It is undisputed 
that his left thigh disability has an adverse effect on 
employability, but it bears emphasis that the schedular 
rating criteria are designed to take such factors into 
account.  The schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1 (1999).  Therefore, given 
the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that 
a remand to the RO for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.  

ORDER

An increased rating for PTSD is denied.

An increased rating for residuals of shell fragment wounds of 
the left thigh is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

